Citation Nr: 0412547	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  99-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer 
disability.

2.  Entitlement to service connection for gastrointestinal 
disorder (other than duodenal ulcer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1964 to October 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Although the veteran requested a personal hearing, he 
failed to report for a hearing scheduled for September 1999.  
This case was previously before the Board and was remanded in 
December 2000, sent for additional development of the 
evidence in January 2003, and remanded again in June 2003.  
In a January 2003 decision, the Board denied entitlement to 
service connection for post-traumatic stress disorder and for 
vertigo, and those issues are no longer in appellate status.  


FINDINGS OF FACT

1.  Duodenal ulcer disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is duodenal ulcer disability 
otherwise related to such service.

2.  A gastrointestinal disorder (other than duodenal ulcer) 
was not manifested during the veteran's active duty service 
or for many years after separation from service, nor is a 
gastrointestinal disorder (other than duodenal ulcer) 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  A duodenal ulcer disability was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A gastrointestinal disorder (other than duodenal ulcer) 
was not incurred or aggravated during the veteran's active 
duty service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The September 2001 
RO letter informs the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Nevertheless, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.

In the present case, in a rating decision dated in February 
1998 the issues on appeal were denied.  Only after that 
rating action was promulgated did the AOJ, in September 2001, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  In addition, the Board believes there is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 13.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his or her claim, 
and to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  It appears that all 
available evidence pertinent to the appellant's claim has 
been associated with the claims file.  As the record reflects 
that the veteran has been afforded a VA medical examination, 
the Board believes that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
appellant as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the appellant with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as ulcers, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Duodenal Ulcer Disability

The Board initially notes that the veteran's service medical 
records are devoid of reference to stomach complaints.  In 
fact, at his September 1967 discharge examination, the 
veteran expressly reported that he did not have frequent 
indigestion or stomach trouble.  In addition, his abdomen and 
viscera were clinically evaluated as normal.

The record shows that in 1996, more than twenty years after 
the veteran's discharge from active duty service, the veteran 
received treatment at a VA medical facility, primarily for 
treatment of psychological issues.  These records show 
multiple complaints of stomach problems.  In fact, in 
September 1996, the veteran gave a history of reflux and 
possible gastritis and underwent an upper GI.  The impression 
was duodenal bulb ulcer with adjacent edema/inflammation.  
Incomplete barium coating of the stomach without evidence of 
gastric ulcerative lesion.  No middle or downstream 
esophageal strictures or gastroesophageal reflux.

In July 2002, the veteran underwent a VA examination.  The 
veteran reported that he did not have a history of bowel 
problems, diarrhea or constipation, colic, distention or 
weight loss, weight gain or tenderness.  The veteran was not 
diagnosed with a duodenal ulcer.

An April 2003 VA examination report shows that the veteran 
reported having abdominal pain starting in 1964, but he 
denied being evaluated in service.  He stated that between 
1964 and 1993, he was not hospitalized for his abdominal pain 
nor told he had an ulcer.  He stated that in 1993 he was 
diagnosed with an ulcer and reflux and that he currently had 
constant reflux symptoms.  After a physical examination and 
the results from an upper GI examination, the physician's 
impression was a history of a duodenal ulcer.

An April 2003 examination report shows the veteran underwent 
an upper GI series which revealed hyperplastic antral mucosa 
and a polypoid diathesis of the bulb and the postbulbar 
duodenum.  An EGD was recommended for further evaluation.

A July 2003 Esophagogastroduodenoscopy (EGD) revealed that 
there was no evidence of Barrett's esophagitis, reflux 
esophagitis or esophageal stricture.  A small sliding hiatal 
hernia was noted.  Otherwise, the esophagus was normal.  
Examination of the stomach revealed that it was normal 
throughout.  In particular, the pylorus, the duodenal bulb, 
and the postbulbar duodenum were normal.  The impression was 
no reflux complications, a small hiatal hernia and an 
otherwise normal endoscopy.

A September 2003 VA examiner noted that he carefully reviewed 
the veteran's claims file and his conclusion was that, based 
on the July 2003 EGD results, the veteran did not currently 
have duodenal ulcer disease.  The examiner also noted that 
there is no evidence of any duodenal ulcer disease being 
manifested during the veteran's active duty service.

In sum, there is no medical evidence that the veteran 
currently has a duodenal ulcer disability.  Service 
connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Even assuming that there is evidence of a current 
duodenal ulcer disability, there is absolutely no evidence of 
duodenal ulcer disability during active duty service, nor for 
more than 20 years after discharge for service.  Finally, 
there is no medical evidence of record to suggest an 
etiological link between the veteran's active duty service 
and any current possible duodenal ulcer disability.



Gastrointestinal Disability

As noted above, the veteran's service medical records, 
including his September 1967 discharge examination, are 
devoid of reference to stomach complaints or diagnoses of 
stomach disorders.

Treatment records from 1996 and later show that the veteran 
complained of several stomach ailments.  A September 1996 
Upper GI examination report contained an impression of a 
duodenal bulb ulcer with adjacent edema/inflammation.  
Incomplete barium coating of the stomach without evidence of 
gastric ulcerative lesion.  No middle or downstream 
esophageal strictures or gastroesophageal reflux.

A July 2002 VA examination report shows that the veteran 
complained of frequent heartburn that was relieved with Tums.  
He did have some reflux and nausea with his heartburn.  The 
final diagnosis was gastroesophageal reflux disease with 
dyspepsia.  The examiner noted that in his opinion, this was 
aggravated by stress and diet in the service and was noted to 
be frequent in service.

In April 2003, the veteran underwent a VA examination which 
revealed that the veteran had reflux esophagitis.  In July 
2003, the veteran underwent an EGD which showed no reflux 
complications, a small hiatal hernia and and otherwise normal 
endoscopy.  A September 2003 addendum to the July 2003 VA 
examination report notes that the recent upper GI test showed 
that the veteran currently has reflux and a small hiatal 
hernia.  However, the examiner stated there was no evidence 
of reflux in service and no evidence that the veteran's 
reflux is related to his active duty service.  The examiner 
stated that his opinion was based on a review of the 
veteran's records and a review of the recent x-rays and EGD 
and a review of the technical matters in the current textbook 
of GI Disease and Medicine.

In sum, there does appear to be medical evidence of a current 
gastrointestinal disorder.  However, the Board finds that 
this disorder is not related to the veteran's active duty 
service.  The Board notes the July 2002 VA examiner who 
states that the veteran's gastroesophageal reflux disease 
with dyspepsia was aggravated by stress and diet in the 
service and was noted to be frequent in service.  In 
particular, the Board notes that the examiner expressed a 
belief that the veteran's reflux disease was aggravated by 
stress and diet in the service.  The Board does not accord 
this medical opinion great weight because it appears to be 
based strictly on the veteran's own history, and not on the 
facts of this case.  As previously noted, service medical 
records do not document any pertinent complaints and 
examination at the time of discharge from service revealed no 
gastrointestinal disorder.  The veteran's post-service 
medical records also show that the veteran did not seek 
medical treatment for any stomach ailments until more than 
twenty years after discharge from service.  In sum, the July 
2002 examiner's opinion that the veteran's active duty 
service somehow aggravated the veteran's gastrointestinal 
disorder is simply not supported by the evidence of record.

In addition, the July 2003 VA examiner, after thoroughly 
examining the veteran's medical history and current test 
results, stated that there is no evidence that the veteran 
suffered from gastrointestinal disorders in service and there 
is also no medical evidence to suggest any link between the 
veteran's current gastrointestinal disorders and his active 
duty service.  Therefore, the Board finds that service 
connection for a gastrointestinal disorder is not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to either issue.




ORDER

Service connection for duodenal ulcer disability is not 
warranted.  Service connection for a gastrointestinal 
disorder, other than duodenal ulcer disability, is not 
warranted.  The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



